Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20       PageID.163    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMES J. SWAIN,

                   Plaintiff,
                                                     Case No.: 19-10248
v.                                                   Honorable Gershwin A. Drain


JON R. SANFORD, et al.,

             Defendants.
___________________________/

  ORDER DENYING MOTION FOR LEAVE TO FILE AN AMENDED
    COMPLAINT [#13], DENYING REQUEST FOR HEARING [#15],
 DENYING REQUEST TO FILE AFFIDAVIT [#16], DENYING MOTION
 TO SUBMIT AFFIDAVIT [#17], DENYING MOTION TO EXTEND TIME
   LIMIT FOR SERVICE [#18], DENYING MOTION FOR SEPARATE
    DOCUMENT JUDGMENT [#19] AND DENYING REQUEST FOR
          APPOINTMENT OF MAGISTRATE JUDGE [#20]

     I. INTRODUCTION

       Plaintiff James J. Swain is an inmate in the custody of the Michigan

Department of Corrections (MDOC). On April 2, 2019, this Court entered an

Order granting Plaintiff’s Application to Proceed in Forma Pauperis and

Dismissing Action. ECF No. 10. In its April 2, 2019 Order, the Court concluded

that it lacked jurisdiction over this matter under 28 U.S.C. §§ 1331 and 1332.

       Presently before the Court are various motions filed by the Plaintiff. See

ECF Nos. 13, 15-20. Because the Court will deny Plaintiff’s motion to amend the
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20           PageID.164   Page 2 of 7




complaint on futility grounds, Plaintiff’s remaining motions will likewise be

denied.

   II. FACTUAL BACKGROUND

      Plaintiff’s motion to amend alleges the same facts as those presented in his

original Complaint. Plaintiff asserts that Defendants Jon R. Sanford, an Arkansas

attorney, Samuel Pervis, an Arkansas business owner and Mike Colton, a Michigan

attorney, have all conspired to convert his property rights.

      In November of 2014, Plaintiff was contacted by Defendant Pervis who

informed Plaintiff that the State of Arkansas was going to confiscate land he

inherited from his father. Because Plaintiff could not understand exactly what

Pervis was proposing, Pervis sent attorney Colton to the correctional facility.

      Colton met with Plaintiff and told Plaintiff that he should sign a power of

attorney to Defendant Sanford. Plaintiff agreed to do this so that Sanford could

assist with the issues related to the land. Sanford apparently entered into a lease

agreement with Southwestern Energy, whereby Southwestern had the right to

extract gas from the land and would make royalty payments to Plaintiff. Plaintiff

claims that he did not know Sanford was involved in making such an arrangement.

However, when Plaintiff learned about the agreement, he was satisfied with it for a

time because he began receiving $300.00 each month which was deposited into his




                                          2
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20          PageID.165    Page 3 of 7




prison account. Some of the money from the estate went directly to Sanford as

payment for his services.

         In November of 2017, Southwestern Energy sent a final back payment to

Sanford as Plaintiff’s power of attorney and Sanford held on to the funds totaling

more than $70,000.00. At this point it appears that the attorney/client relationship

began to deteriorate as Plaintiff asked Sanford to purchase a home and a truck for

him with the money Sanford held, but Sanford did not execute Plaintiff’s requests.

         The State Treasurer eventually filed suit against Plaintiff when it determined

he had funds within which to pay for his cost and care pursuant to the State

Correctional Facility Reimbursement Act, MICH. COMP. LAWS § 800.401 et seq.

Plaintiff asked Sanford to assist him with the case, however he alleges that Sanford

refused because Plaintiff no longer had any money because the State was going to

take 90% of his assets.

         The State Treasurer was ultimately awarded 90% of Plaintiff’s prisoner

account assets as reimbursement for his cost and care. Additionally, Sanford was

ordered to send $74,115.78 in assets he held from Southwestern Energy. Plaintiff

complains that Sanford converted his assets to the State for the “reimbursement

case.”




                                            3
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20       PageID.166    Page 4 of 7




   III.    LAW & ANALYSIS

       Federal Rule of Civil Procedure 15 governs the amendment of pleadings. It

states in relevant part:

       (a) Amendments Before Trial.
        (1) Amending as a Matter of Course. A party may amend its
             pleading once as a matter of course within:

          (A) 21 days after serving it,
          (B) if the pleading is one to which a responsive pleading is
       required, 21 days after service of a responsive pleading or 21 days
       after service of a motion under Rule 12(b), (e), or (f), whichever is
       earlier.
        (2) Other Amendments. In all other cases, a party may amend its
       pleading only with the opposing party=s written consent or the court=s
       leave. The court should freely give leave when justice so requires.

Fed. R. Civ. P. 15(a). Rule 15(a) is intended to Aenable a party to assert matters

that were overlooked or were unknown at the time the original complaint or answer

was interposed.@ Iron Workers Local No. 25 Pension Fund v. Klassic Services,

Inc., 913 F. Supp. 541, 543 (E.D. Mich. 1996).     Leave to amend should only be

denied where Athere is evidence of undue delay, bad faith, undue prejudice to the

non-movant, or futility.@ Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 519 (6th Cir.

2001).

       Here, leave to amend to add the proposed §1985 and § 1986 claims would be

futile. In order to state a claim under § 1985(3), Plaintiff must allege: (1) a

conspiracy of two or more persons, (2) a racial or other class-based, invidiously

discriminatory animus behind the conspirators’ actions, (3) an act in furtherance of

                                         4
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20       PageID.167    Page 5 of 7




the conspiracy, and (4) consequential injury to person or property or deprivation of

a right or privilege of a citizen of the United States. Griffin v. Breckenridge, 403

U.S. 88, 102-3 (1971).

      The Court previously held that Plaintiff’s § 1985(3) claim fails because he

does not allege that the Defendants possessed racial or otherwise class-based

discriminatory animus behind their purported conspiratorial acts.            Id. at

PageID.100 (citing Unihealth Servs. Corp. v. Califano, 464 F. Supp. 811 (E.D. La.

1979); Morrow v. Bassman, 515 F. Supp. 587 (S.D. Ohio 1981), aff’d without op,

785 F.2d 309 (6th Cir. 1981)). The conspiratorial animus required for a § 1985(3)

claim must be directed at one of two kinds of classes; (1) “discrete and insular

minorities … that receive special protection under the Equal Protection Clause

because of inherent personal characteristics, or (2) classes formed by individuals

who join together for the purpose of asserting fundamental rights.” In re Jackson

Lockdown/MCO Cases, 568 F. Supp. 869, 882 (E.D. Mich. 1983). “[A] § 1985(3)

claim is not stated merely because deprivation of a fundamental right is alleged;

rather the essential allegation must be that conspiratorial action was taken against

plaintiff because that plaintiff was a member of a class defined by its assertion of

fundamental rights.” Id. (emphasis in original).

      Here, Plaintiff’s proposed amended allegations are devoid of any

conspiratorial action undertaken against him because he is a member of class of


                                         5
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20        PageID.168     Page 6 of 7




persons joined together for the purpose of asserting fundamental rights. Rather,

Plaintiff’s claim is solely based on his status as a prisoner. Plaintiff’s allegations

present a conspiracy “motivated by a purely personal animus” as opposed to

“animus that is directed at a class of persons, contrary to the essential Fourteenth

Amendment principle that all persons are equal before the law[.]” In re Jackson,

568 F. Supp. at 881.

      Because Plaintiff cannot state a viable § 1985(3) claim, his § 1986 claim

also fails. See Carter v. Mich. Dep’t of Corr., 2013 U.S. Dist. LEXIS 134781

(E.D. Mich. Jul. 11, 2013) (citing Burgos v. Canino, 641 F. Supp.2d 443, 458

(E.D. Pa. 2009)(concluding that § 1986 claims depend on an “underlying violation

of § 1985, ‘if the claimant does not set forth a cause of action under the latter, its

claim under the former must also fail.’” Id.) (quoting Rogin v. Bensalem Township,

616 F.2d 680, 696 (3d Cir. 1980)).

      Accordingly, for the reasons articulated above, Plaintiff’s Motion for Leave

to File an Amended Complaint [#13] is DENIED.

      Plaintiff’s Request for Hearing [#15] is DENIED.

      Plaintiff’s Request to Submit Affidavit [#16] is DENIED.

      Plaintiff’s Motion to Submit an Affidavit [#17] is DENIED.

      Plaintiff’s Motion to Extend Time Limit for Service [#18] is DENIED.

      Plaintiff’s Motion to File Separate Document Judgment [#19] is DENIED.


                                          6
Case 2:19-cv-10248-GAD-APP ECF No. 21 filed 05/27/20     PageID.169      Page 7 of 7




      Plaintiff’s Request for the Appointment of a Magistrate Judge [#20] is

DENIED.

      SO ORDERED.

Dated: May 27, 2020                 /s/Gershwin A. Drain
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
               May 27, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       7
